Chief Justice.
This point was determined in the late Supreme Court in the case of Attick’s Lessee v. Marsh, in which case the present Chief Justice [of the] Supreme Court and myself were counsel. There is no distinction between paroi and written evidence. The demurrer admits the evidence to be true. The party therefore has the full benefit of it; when the evidence is admitted to be true there can be nothing for the jury to decide. For when the evidence is admitted true, what it proves is a question of law. We consider that there is a right to demur, and an obligation to join in demurrer.